852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CONTEMPORARY MISSION, INC. Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1521.
United States Court of Appeals, Federal Circuit.
June 21, 1988.

Before EDWARD S. SMITH, NIES and MICHEL, Circuit Judges.
PER CURIAM.


1
Contemporary Mission, Inc.  (Mission), appeals the judgment of the United States Claims Court in Contemporary Mission, Inc. v. United States, No. 557-79T (Cl.Ct. filed June 17, 1987) (Harkins, S.J.).  The Claims Court held that Mission failed to prove it was operated exclusively for tax-exempt purposes, and that there was no inurement to the benefit of its members.  That court concluded that Mission did not qualify as a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code of 1954, as amended.  On the basis of the opinion of the trial judge, the Claims Court's decision is affirmed.